Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, and 9-35 of O. Mykhailovych et al., US 16/642,963 (Jul. 9, 2018) are pending, under examination and are rejected.  

Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


Nonstatutory Double Patenting Rejection over O. Mykhailovych et al., US 11,104,694 (2021)

Claims 1, 2, and 9-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over conflicting claims 1-9 of O. Mykhailovych et al., US 11,104,694 (2021).  

Instant claim 1 is very similar to conflicting claim 1 (with variations in wording) with respect to the method steps but recites a different product.  That is, the product methylsilicic acid hydrogel of conflicting claim 1 is recited as:

Conflicting claim 1 product1

[{CH3Si(OH)2O0.5}a/n{CH3Si(OH)O)}b/n{CH3SiO1.5}c/n} [Symbol font/0xB7] xH2O, where

11 [Symbol font/0xA3] x [Symbol font/0xA3] 35; 0 [Symbol font/0xA3] a/n [Symbol font/0xA3] 0.38; 0.19 [Symbol font/0xA3] b/n [Symbol font/0xA3] 0.9; 0.11 [Symbol font/0xA3] c/n [Symbol font/0xA3] 0.49.

which differs from the instant claim 1 product below.

Instant claim 1 product

[{CH3Si(OH)2O0.5}a/n{CH3Si(OH)O)}b/n{CH3SiO1.5}c/n} [Symbol font/0xB7] xH2O, where

11 [Symbol font/0xA3] x [Symbol font/0xA3] 35; 0 [Symbol font/0xA3] a/n [Symbol font/0xA3] 0.38; 0.16 [Symbol font/0xA3] b/n [Symbol font/0xA3] 0.9; 0.11 [Symbol font/0xA3] c/n [Symbol font/0xA3] 0.60.

Thus, Applicant is now claiming the embodiment set forth at specification page 10, where coefficients b/n and c/n are different from conflicting claim 1.  The specification discloses these values of b/n and c/n as optimized coefficients; that is, the specification states that “[t]o meet the condition of a conformationally mobile preorganized structure, it is necessary that values of the substance coefficients b/n and c/n in Formulas (3) and (5) are maximal”.  In any case, instant claim 1 is obvious over conflicting 1 because instant claim 1 recites the same method steps and only differs in that the product coefficients b/n and c/n are optimized.  The presence of a result-effective variable is motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  MPEP § 2144.05(II)(B); MPEP § 2144.05(I); MPEP § 2144.05 (II); (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  As such instant claim 1 is obvious over conflicting claim 1.  Instant claims 2, and 9-35 recite additional limitations or variations that track or are cited in conflicting claim 2-9 and are also therefore obvious over the corresponding conflicting claim.  

Comment on Statutory Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claim 11 is not rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of O. Mykhailovych et al., US 11,104,694 (2021).  

Instant claim 11 recites the same methylsilicic acid hydrogel product as conflicting claim 1.

Conflicting claim 1 product2

[{CH3Si(OH)2O0.5}a/n{CH3Si(OH)O)}b/n{CH3SiO1.5}c/n} [Symbol font/0xB7] xH2O, where

11 [Symbol font/0xA3] x [Symbol font/0xA3] 35; 0 [Symbol font/0xA3] a/n [Symbol font/0xA3] 0.38; 0.19 [Symbol font/0xA3] b/n [Symbol font/0xA3] 0.9; 0.11 [Symbol font/0xA3] c/n [Symbol font/0xA3] 0.49.

However, the body of instant claim 11 recites the method steps with enough structural difference to take it outside the scope of a statutory double patenting rejection over conflicting claim 1 (i.e., identical subject matter is not claimed).  For example, conflicting claim 1 recites “for bubbling, the resulting product is floated in a neck of the reactor”, which is omitted from instant claim 11.  As such, statutory double patenting does not apply and no rejection is made.  

Subject Matter Free of the Art of Record

Subject to the foregoing double patenting rejections, claims 1, 2, and 9-35 are otherwise free of the art of record.  Independent claim 1 recites that the following methylsilicic acid hydrogel product prepared by passing a gaseous acid agent through a solution of methyl siliconate.

[{CH3Si(OH)2O0.5}a/n{CH3Si(OH)O)}b/n{CH3SiO1.5}c/n} [Symbol font/0xB7] xH2O, where

11 [Symbol font/0xA3] x [Symbol font/0xA3] 35; 0 [Symbol font/0xA3] a/n [Symbol font/0xA3] 0.38; 0.16 [Symbol font/0xA3] b/n [Symbol font/0xA3] 0.9; 0.11 [Symbol font/0xA3] c/n [Symbol font/0xA3] 0.60.

The instant specification teaches that when the claimed gaseous agent is a weak acid or weak acid anhydride (see list of gaseous agents at specification page 12), a protective effect is provided by hydroxyl groups and there is a gas/liquid transition making the cyclization and trimerization of the molecule easier.  Specification at page 12.  The instant disclosure teaches that the methylsilicic acid hydrogel produced according to the instant claims has developed selective adsorption properties.  Specification at page 6.  The instant disclosure further postulates that the branching of the polymer in the gas phase is not hindered (over prior art methods) by counteracting the viscosity of the liquid medium and the resulting polymer is obtained with a smaller mesh size.  Specification at page 6; See also Fig. 1 and corresponding specification disclosure at page 9.  The instant specification further teaches that prior art methods (which employ liquid/strong acids), do not lead to protection of OH groups, but rather provokes their poly-condensation to the equilibrium stage, which leads to the formation of a rigid pre-organized structure.  Specification at page 11.  

The instant specification further teaches that analysis of hydrogels produced using a known method [UA No. 82774, which corresponds to Y. Tolcheyev et al., US 2010/0240532 (2010)] are mainly described by formulas with ranges of coefficients of 0.5 [Symbol font/0xA3] a/n [Symbol font/0xA3] 0.24 ; 0.07 [Symbol font/0xA3] b/n [Symbol font/0xA3] 0.18; 0.63 [Symbol font/0xA3] c/n [Symbol font/0xA3] 0.85, which differs from the instantly claimed range.  Specification at page 16.  

In view of the foregoing (also with respect to product-by-process claim 10), the specification clearly teaches that the instantly claimed methylsilicic hydrogels (prepared according to the claimed method) have different properties/characteristics than prior art methylsilicic hydrogels (produced using stronger acids and non-gaseous conditions), for example, the hydrogels disclosed in UA No. 82774, which corresponds to Y. Tolcheyev et al., US 2010/0240532 (2010) (“Tolcheyev”).  

The closest prior art of record is considered preparation of methylsilicic hydrogels by treatment of sodium methylsiliconate with a strong acids in aqueous solution, which are cited in the attached Information Disclosure Statement. For example, Tolcheyev et al., US 2010/0240532 (2010) (“Tolcheyev”) teaches a method for producing a sorbent based on a methylsilicic acid hydrogel through treatment of a certain concentration of sodium methyl siliconate or potassium methylsiliconate with a strong acid (hydrochloric or sulfuric acid)).  Tolcheyev at page 1, [0011]; Id. at [0013]; Id. at page 2, [0026]; see also Tolcheyev Example 1, page 2, [0031].  Tolcheyev does not teach or suggest the instantly claimed process comprising “wherein a gaseous acid agent is passed through the solution of sodium methyl siliconate”, where, as discussed above (and also with respect to product-by-process claim 10), the specification clearly teaches that the instantly claimed methylsilicic hydrogels (prepared according to the claimed method) have different properties/characteristics than prior art methylsilicic hydrogels (produced using stronger acids and non-gaseous conditions).  Although the instantly claimed “gaseous acid agent” may be HCl (see specification examples 14-15 at page 14), and Tolcheyev teaches the use of aqueous HCl solution (not gaseous HCl), still (as discussed above) the instant specification teaches that in the instantly claimed process (which requires passing/bubbling a gaseous agent through a solution) provides a gas/liquid transition making the cyclization and trimerization of the molecule easier and leading to different hydrogels with different properties, which is not taught or suggested by Tolcheyev.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The methylsilicic acid hydrogel product of claim 1 of US 11,104,694 is misprinted as [{CH3Si(OH)O0.5}a/n{CH3Si(OH)O)}b/n{CH3SiO1.5}c/n} [Symbol font/0xB7] xH2O.  That is, it is missing the subscript “2” after the “Si(OH)”.  See the Examiner Amendment in the Notice of Allowance issued on April 28, 2021 in US 16/642,963.  This appears to be an Office error and Applicant should consider filing a certificate of correction in this regard.  
        2 The methylsilicic acid hydrogel product of claim 1 of US 11,104,694 is misprinted as [{CH3Si(OH)O0.5}a/n{CH3Si(OH)O)}b/n{CH3SiO1.5}c/n} [Symbol font/0xB7] xH2O.  That is, it is missing the subscript “2” after the “Si(OH)”.  See the Examiner Amendment in the Notice of Allowance issued on April 28, 2021 in US 16/642,963.  This appears to be an Office error and Applicant should consider filing a certificate of correction in this regard.